NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WILMER GARCIA-MORAN, AKA                         No.   15-73802
Wilmer Garcia,
                                                 Agency No. A072-525-542
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Wilmer Garcia-Moran, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for deferral of

removal under the Convention Against Torture (“CAT”). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal

under CAT because Garcia-Moran failed to establish it is more likely than not he

would be tortured by or with the consent or acquiescence of the Guatemalan

government. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir. 2011) (finding

that petitioner’s claims of possible torture were speculative and therefore did not

compel reversal).

      We lack jurisdiction to consider Garcia-Moran’s contention that he qualifies

for relief based on his Americanized appearance or manners because he failed to

present this claim to the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir.

2010).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    15-73802